In an action, inter alia, to recover damages for libel, the defendants Modernismo Publications, Ltd. and Flynt Distributing Company appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated September 4, 1986, which, after a hearing, denied their motion for summary judgment dismissing the action as against them on the ground of lack of personal jurisdiction (CPLR 3212, 3211 [a] [8]), and struck so much of their answer as asserted that affirmative defense.
Ordered that the order is affirmed, with costs.
The evidence adduced at the hearing was sufficient to meet the plaintiffs’ burden of showing that in each instance the plaintiffs’ process servers acted reasonably and with due diligence under the circumstances and that the manner of service objectively viewed was calculated to and did give the corporate defendants fair notice of the commencement of the action (see, CPLR 311 [1]; Fashion Page v Zurich Ins. Co., 50 NY2d 265; Central Savannah Riv. Area Resource Dev. Agency v White Eagle Intl, 110 AD2d 742). The process servers made appropriate inquiries and did all that they should be expected to do to see that the corporations were properly served (see, Fashion Page v Zurich Ins. Co., supra).
We find no merit to the contention that the conduct of the hearing court deprived the corporate defendants of a fair hearing. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.